DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


The following claim limitations are being interpreted under 35 U.S.C. 112(f):

Claims 14 and 20 - “a magnetizing device configured to form an external magnetic field”, the “a magnetizing device” being the place holder while “configured to form an external magnetic field” is the functional language, the place holder not being modified by any structure.  Based on the Applicant’s disclosure (paragraph 0042) and to the Examiner’s best understanding, the magnetizing device is disclosed as “two magnetic units” and will therefore be interpreted as two magnetic units and its equivalents which is reasonably interpreted as at least one magnet.
Claims 14 and 20 - “a converting device configured to apply pressure or tension to the magnetocaloric material”, the “a converting device” being the place holder while “configured to apply pressure or tension to the magnetocaloric material” is the functional language, the place holder not being modified by any structure.  Based on the Applicant’s disclosure (paragraph 0042) and to the Examiner’s best understanding, the 
Claims 14 and 20 – “means of movement configured to move the magnetocaloric material relative to the magnetization device and the converting device”, the “means of movement” being the place holder while “configured to move the magnetocaloric material relative to the magnetization device and the converting device” is the function language, the place holder not being modified by structure. Paragraph 0017 states that “the pressure rollers are driven by a motor and move the magneto caloric material forward” which isn’t entirely clear if the pressure rollers are also the means of movement or if the motor is even a part of the means of movement.  As best understood by the Examiner, for purposes of examination the means of movement will be interpreted as any structure which can perform the function of movement.

Allowable Subject Matter
Claims 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not teach “wherein the magnetizing device and converting device are spatially separated from each other so that the external magnetic field of the magnetizing device is applied to a first section of the maqnetocaloric material and the converting device applies the pressure or tension to a 
means of movement configured to move the magnetocaloric material relative to the magnetizing device and the converting device so that the first section of the magnetocaloric material is exposed to the external magnetic field and the second part of the maqnetocaloric material is exposed to the change in pressure or tension to cause a periodic temperature change in the magnetocaloric material, and then the first section of the maqnetocaloric material is exposed to the change in pressure or tension and the second section of the maqnetocaloric material is exposed to the external magnetic field to cause a temperature change in the maqnetocaloric material, whereby
periods of lower temperature are useable for cooling.” as recited in claims 14 and similarly claim 23; “applying an external magnetic field to a first section of a magnetocaloric material applying pressure or tension to a second section of the magnetocaloric material, wherein the first and second sections of the magnetocaloric material are different sections; moving the magnetocaloric material and aping the pressure or tension to the first section of the magnetocaloric material and applying the external magnetic field to the second section of the magnetocaloric material, wherein the application of the external magnetic field and the application of the pressure or tension cause a periodic temperature change in the magnetocaloric material, wherein periods of lower temperature can be used for cooling” as recited in claim 24.

	The closest prior art of record is discussed below:

Samanta et al. (US 2016/0017462) teaches a cooling apparatus (Fig. 19), comprising:
a magnetocaloric material (Fig. 19, “Magnetic material”), which changes temperature responsive to a change in an external magnetic field (Fig. 19, “Magnetic field”) and responsive to a change in an applied pressure (Fig. 19, applied pressure by “pressure cell”);
a magnetizing device (Fig. 19, 115) configured to form the external magnetic field;
a converting device (Fig. 19, “Pressure Cell”) configured to apply the pressure to the magnetocaloric material;
a means of movement (paragraph 0058, “either moving the source 115 relative to the material 105, or moving the material 105 relative to the source 115”; inherent structure used to move the source relative to the magenetocaloric material) relative to the magnetizing device and the converting device so that the magnetocaloric material is alternatingly exposed to the external magnetic field and the change in pressure to cause a periodic temperature change (every time the magnetocaloric material is exposed to the magnetic field and pressure and then not exposed to them, and vice versa) to see cycles of periodic temperature change in the magnetocaloric matieral, whereby periods of lower temperature (when the magnetic field and pressure are removed) are useable for cooling (Fig. 19, “Cold end” used for a load).

Radermacher et al. (US 10,018,385) teaches a means of movement (Fig. 5A, 512 which is a “force application”) that is configured to move magnetocaloric material (Fig. 5A, 

Barclay (US 4,408,463) teaches the general concept known in the art prior to the Applicant’s filed invention, that alternatingly exposing a magnetocaloric material (annotated by Examiner in Figure 1) to a magnetic field (Fig. 5, “superconducting magnet winding”) as the magnetoacaloric material is rotated by a means of movement (Fig. 5, 49).


    PNG
    media_image1.png
    832
    824
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 5 of Barclay.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFEL/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763